Case 1:09-cv-01256-NLH-AMD Document 36 Filed 09/23/20 Page 1 of 2 PageID: 118



                   UNITED STATES DISTRICT COURT
                      DISTRICT OF NEW JERSEY
______________________________
                               :
FRANK L. HARDY, III,           :
                               :    No. 09-cv-1256 (NLH)(AMD)
               Plaintiff,      :
                               :
               v.              :    MEMORANDUM OPINION
                               :
SR. OFFICER ROBERT PETROSKI, :
et al.,                        :
                               :
               Defendants.     :
______________________________:

      IT APPEARING THAT:

      1.   Plaintiff Frank L. Hardy, III filed a civil rights

action brought pursuant to 42 U.S.C. § 1983.          ECF No. 1.

      2.   The Court dismissed the complaint without prejudice.

ECF No. 24.    The Court granted Plaintiff 30 days to file an

amended complaint in response to Plaintiff’s request to reopen

the matter.    ECF No. 30.

      3.   The Court reopened the matter on August 20, 2020 and

gave Plaintiff 30 days to update his address.          ECF No. 34.

      4.    The 30-day period has expired, and the notice sent to

Plaintiff’s last address of record was returned to the Court on

September 22, 2020.      ECF No. 35.

      5.    The returned envelope is marked “Return to Sender, Not

Deliverable as Addressed, Unable To Forward.”          Id.   A stamp on

the envelope indicates Petitioner is “no longer in custody.” Id.
                                       1
Case 1:09-cv-01256-NLH-AMD Document 36 Filed 09/23/20 Page 2 of 2 PageID: 119



      6.   Plaintiff has not communicated with the Court regarding

his new address, in violation of Local Civil Rule 10.1.            See L.

Civ. R. 10.1(a) (“Counsel and/or unrepresented parties must

advise the Court of any change in their or their client’s

address within seven days of being apprised of such change by

filing a notice of said change with the Clerk.”).

      7.   The Clerk of the Court will be ordered to

administratively terminate this case.         Plaintiff may reopen this

matter by submitting his updated address.

      8.   An appropriate order follows.




Dated:   September 23, 2020                 s/ Noel L. Hillman
At Camden, New Jersey                    NOEL L. HILLMAN, U.S.D.J.




                                     2
